Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 1 of 10 PageID: 128




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  JOHN F. DIMARCO, JOSEPH
  SERPENTE,                               Civ. No. 19-15597(RMB/KMW)
        Plaintiffs,                       MEMORANDUM OPINION & ORDER
             v.

  LORI COATES, COATES
  INNOVATIONS, LLC d/b/a SUPPORT
  THE FOOT,

        Defendants.



       THIS MATTER comes before the Court upon its own Order to

 Show Cause why this case should not be transferred to either the

 Eastern District of Pennsylvania or the Western District of

 Washington pursuant to 28 U.S.C. § 1404(a). [See Dkt. No. 12].

 Following a period of time when the case was administratively

 terminated to allow the parties to pursue settlement, the case

 was reactivated on April 9, 2020. [See Dkt. No. 29].          Now, upon

 review of the parties’ respective arguments regarding transfer,

 the Court finds this matter should be transferred to the United

 States District Court for the Western District of Washington.

 I.    BACKGROUND

       Plaintiffs John DiMarco and Joseph Serpente (“Plaintiffs”)

 are businessmen who allegedly contracted with Defendant Lori

 Coates to provide services for her business, Defendant Coates
Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 2 of 10 PageID: 129



 Innovations, LLC d/b/a Support the Foot (collectively, with Ms.

 Coates, “Defendants”).      Ms. Coates’ business, “Support the

 Foot,” is based in Washington state and manufactures products

 intended to provide treatment and relief for certain types of

 painful foot conditions.      According to Plaintiffs, Mr. DiMarco

 is a certified pedorthist (“CPed”), meaning that he is “a person

 trained to modify footwear and devices in order to treat foot

 conditions.” See Compl., at ¶¶ 11-12.

       As alleged, Plaintiffs met Ms. Coates at a trade show in

 Orlando, Florida, where Plaintiffs became interested in Support

 the Foot and pitched their services Ms. Coates.          Following the

 trade show, Plaintiffs corresponded with Ms. Coates via email,

 ultimately contracting with Support the Foot to provide various

 services, which included assistance with “marketing and sales

 activities and assisting in regulatory compliance and other

 activities to support sales and increasing the marketing and

 distribution of STF’s product.” See Dkt. No. 30, at 2.

 Plaintiffs allege that they performed services to further their

 contractual obligations to Support the Foot from October 2015

 until the contract was terminated by Ms. Coates in August 2017.

       Plaintiffs commenced this action in the Superior Court of

 New Jersey, Law Division, Burlington County on June 20, 2019,

 contending that Defendants never compensated them for their work

 performed under the contract.       Shortly thereafter, Defendants,


                                         2
Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 3 of 10 PageID: 130



 who are citizens of Washington state, removed the case to this

 Court on the basis of diversity jurisdiction.         Though Defendants

 removed the case to this Court, they continue to contest the

 existence of personal jurisdiction in the state of New Jersey.

 After this matter was administratively terminated for the

 parties to explore the possibility of settlement, this matter

 now comes before the Court upon its own Order to Show Cause why

 this case should not be transferred to the Western District of

 Washington (where Defendants are located) or the Eastern

 District of Pennsylvania (where Plaintiffs coordinated a

 research project).



 II.   LEGAL STANDARD & ANALYSIS

       Section 1404(a) of Title 28 of the United States Code

 provides that: “For the convenience of parties and witnesses, in

 the interest of justice, a district court may transfer any civil

 action to any other district or division where it might have

 been brought.”    In this case, Plaintiffs contend that New

 Jersey, where they performed the majority of their work under

 the contract, is the appropriate venue.1        Defendants, however,



 1 Plaintiffs also allege that they represented Defendant at a
 trade show in Atlantic City, New Jersey. Although Plaintiffs
 claim that they performed all work under the contract in New
 Jersey, they acknowledge that a research project they
 coordinated at Temple University was conducted at Temple

                                         3
Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 4 of 10 PageID: 131



 argue that Defendants had insufficient contact with New Jersey

 to warrant either personal jurisdiction or venue in New Jersey.

 On this point, Defendants assert that they never even specified

 where Plaintiffs would be performing work under the contract.

 Given that Plaintiffs knowingly pitched their services to

 perform work for a business based in Washington state and

 Defendants allege that they neither traveled to New Jersey for

 business nor specified where the work needed to be performed,

 the Court finds that transfer to the Western District of

 Washington is warranted.

       As an initial matter, the parties do not appear to

 genuinely dispute that this action, which arises from

 Plaintiffs’ dispute with Defendants’ Kent, Washington-based

 business, could have been filed in the Western District of

 Washington.    “If the proposed alternative forum is appropriate,”

 as it is here, “it is then within the Court’s discretion to

 transfer the action.” Taylor v. Global Credit & Collection

 Corp., 2010 WL 2521758, at *1 (D.N.J. June 14, 2010) (citing

 Jumara v. State Farm Ins. Co., 55 F.3d 873, 883 (3d Cir. 1995)).

 Indeed, “Section 1404(a) is intended to place discretion in the

 district court to adjudicate motions for transfer according to

 an ‘individualized, case-by-case consideration of convenience


 University in Philadelphia. Additionally, billing invoices sent
 to Defendants list a Pennsylvania address.


                                         4
Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 5 of 10 PageID: 132



 and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22,

 29 (1988)(quoting Van Dusen v. Barrack, 376 U.S. 612, 622

 (1964)). “A determination that transfer to another jurisdiction

 is appropriate represents an ‘exercise ... of structured

 discretion by trial judges appraising the practical

 inconveniences posed to the litigants and the court should a

 particular action be litigated in one forum rather than

 another.’” Lawrence v. Xerox Corp., 56 F. Supp. 2d 442, 450

 (D.N.J. 1999)(internal citations omitted).         Thus, the district

 court “is vested with a large discretion” to determine when

 transfer should be ordered “for the convenience of parties and

 witnesses, in the interest of justice,” pursuant to § 1404(a).

 Solomon v. Continental Am. Life Ins. Co., 472 F.2d 1043, 1045

 (3d Cir. 1973).

       In deciding whether to transfer an action under § 1404(a),

 courts in the Third Circuit consider both private and public

 interests, the Court addresses these factors below.


       A.    Private Interest Factors

       As delineated in Jumara v. State Farm Insurance, 55 F.3d

 873, 880 (3d Cir. 1995), the Court must consider the following

 private interest factors when determining whether a § 1404(a)

 transfer is appropriate:

             1) the plaintiff’s forum preference; 2) the
             defendant’s forum preference; 3) where the


                                         5
Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 6 of 10 PageID: 133



             claim arose; 4) the convenience of the parties
             as indicated by their relative physical and
             financial condition; 5) the convenience of the
             witnesses, but only to the extent they may be
             unavailable for trial in one of the fora; and
             6) the location of books and records
             (similarly to the extent that they could not
             be produced in the alternative forum).

 Id. at 879 (internal citations omitted).

       With regard to the private interest factors, it is clear

 that Plaintiffs prefer New Jersey.          Generally, a plaintiff’s

 choice of forum is “a paramount consideration” to transfer

 determinations, Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d

 Cir. 1970), and “should not be lightly disturbed.” Jumara, 55

 F.3d at 879.    Here, however, Plaintiffs’ choice of forum

 warrants less deference because the operative facts have only a

 tangential connection to New Jersey.2 See, e.g., Goldstein v. MGM

 Grand Hotel & Casino, 2015 WL 9918414, at *2 (D.N.J. Nov. 5,

 2015)(“the plaintiff’s choice of forum is discounted

 significantly where ‘the case has little connection with the

 chosen forum,’ and the nucleus of operative facts occurred

 elsewhere.”)(quoting Job Haines Home for the Aged v. Young, 936

 F. Supp. 223, 227-28 (D.N.J. 1996)); Newcomb v. Daniels, Saltz,

 Mongeluzzi & Barrett, Ltd., 847 F. Supp. 1244, 1246 (D.N.J.



 2 In this case, Defendants never specifically sought out a vendor
 to perform work in New Jersey, rather, it was Plaintiffs who
 pitched their services to perform work for a Washington-based
 business.


                                         6
Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 7 of 10 PageID: 134



 1994)(“courts assign the plaintiff’s choice of forum significant

 weight unless the case has little connection with the chosen

 forum.”)(citing Shutte, 431 F.2d at 25); Am. Tel. & Tel. Co. v.

 MCI Commc'ns Corp., 736 F. Supp. 1294, 1306 (D.N.J. 1990)

 (“Where the operative facts of a lawsuit occur outside the forum

 selected by the plaintiff, that choice is entitled to less

 deference.”)(internal citations omitted).

       Defendants support the transfer of this matter to

 Washington state, which they contend is the only venue with

 proper jurisdiction over this matter.        Although Plaintiffs argue

 that the District of New Jersey is a more convenient venue, they

 fail to specify what witnesses, other than themselves, for whom

 New Jersey would be more convenient.        On the other hand, Ms.

 Coates and her business, STF’s books and records, and any STF

 witnesses are located or reside in Washington.         Whereas Ms.

 Coates never traveled to New Jersey on business, Plaintiffs

 apparently traveled to trade shows around the country pursuing

 business leads.     Since witnesses would have to travel across the

 country to either venue, the Court finds that the location of

 the business in question makes these factors weigh in favor of

 transfer to the Western District of Washington.




                                         7
Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 8 of 10 PageID: 135



       B.    Public Interest Factors

       As set forth by the Third Circuit in Jumara, this Court

 must also consider the relevant public interest factors in

 relation to transfer:

             1) the enforceability of the judgment; 2)
             practical considerations that could make the
             trial easy, expeditious, or inexpensive; 3)
             the relative administrative difficulty in the
             two fora resulting from court congestion; 4)
             the   local   interest  in   deciding   local
             controversies at home; 5) the public policies
             of the fora; and 6) the familiarity of the
             trial judge with the applicable state law in
             diversity cases.

 Jumara, 55 F.3d at 879-80.

       The first factor - the enforceability of the judgment -

 weighs in favor of transfer.       Defendants are located in

 Washington and admit that courts in the state of Washington

 would have personal jurisdiction over this case.          Therefore, any

 judgment from a court in Washington would undoubtedly be

 enforceable there.

       Next, both the practical and administrative considerations

 weigh in favor of transfer to the Western District of

 Washington.     Both the Western District of Washington and the

 District of New Jersey have federal judicial vacancies that the

 Judicial Conference of the United States has deemed “judicial

 emergencies.”    However, on a relative basis, the District of New

 Jersey has greater docket congestion than the Western District



                                         8
Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 9 of 10 PageID: 136



 of Washington.3    Moving this case to the Western District of

 Washington, which is closer to Defendants and would help resolve

 Defendant’s jurisdictional concerns are more likely to make

 trial easier, more expeditious, and less expensive.

       The Court also considers the local interest in deciding

 local controversies at home, finding that this Court’s interest

 is minimal.    This Court’s only connection to this matter is that

 Plaintiffs apparently resided in New Jersey for some of the time

 that they performed services for a Washington state-based

 company.    Because the business they performed work for is based

 in Washington, this would be a more a “local” controversy in

 Washington.    Given that the business is based in Washington,

 courts there would have a strong interest in adjudicating the

 dispute.

       Additionally, since federal courts are generally well-

 equipped to apply the laws of other states and frequently do so

 in diversity cases, the Court finds that familiarity of the

 trial judge with applicable state law is a neutral factor in

 this instance.



 3 Whereas the Western District of Washington has five vacancies
 deemed “judicial emergencies” with a weighted average of 469
 filings per judge, the District of New Jersey has six vacancies
 deemed “judicial emergencies” with a weighted average of 1,051
 filings per judge. See https://www.uscourts.gov/judges-
 judgeships/judicial-vacancies/judicial-emergencies (accessed on
 September 11, 2020)


                                         9
Case 1:19-cv-15597-RMB-KMW Document 34 Filed 09/18/20 Page 10 of 10 PageID: 137



  III. CONCLUSION

       For the reasons set forth herein, this Court finds that the

  private and public factors weigh in favor of transfer.          In doing

  so, the Court also notes that the Third Circuit has previously

  held that a court need not reach a conclusion regarding personal

  jurisdiction prior to effecting a § 1404(a) transfer of an

  action to another district court. See Allegheny Techs., Inc. v.

  Strecker, 2007 WL 852547, at *8 (W.D. Pa. Mar. 16, 2007)(citing

  United States v. Berkowitz, 328 F.2d 358 (3d Cir. 1964)); see

  also Lafferty v. St. Riel, 495 F.3d 72, 80 (3d Cir. 2007), as

  amended (July 19, 2007), as amended (Nov. 23, 2007)(noting that

  the Third Circuit has held “that a § 1404(a) transfer was

  available even though there was no personal jurisdiction”).

  Therefore, the Court will transfer this matter to the Western

  District of Washington, pursuant to 28 U.S.C. § 1404(a), without

  any determination regarding Plaintiff’s objections to personal

  jurisdiction.

       ACCORDINGLY, it is on this 18th day of September 2020,

  hereby

       ORDERED that this case shall be TRANSFERRED to the United

  States District Court for the Western District of Washington,

  pursuant to 28 U.S.C. § 1404(a).

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE


                                         10
